DYKMAN, J.
This is an action for the recovery of damages for injuries inflicted by an engine upon the defendant’s road. The accident happened near Ozone Park, on Long Island, where the track runs nearly north and south. The plaintiff, with a man named Styler, was riding in a wagon drawn by one horse. 'Styler was driving, and they were coming from the ■east towards the west, and, as they approached the railroad, there was a train passing north. He s'opped 60 or 70 feet from the track, and waited until that •train moved away. There were two tracks at that place, and the passing train was on the easterly •track, nearest to the plaintiff. After the train passed, the wagon of the plaintiff started to cross behind ut, and was struck by the engine of a south-bound train on the westerly track. The plaintiff was thrown from the wagon, and received serious injuries. The •cause was tried before a jury, and the plaintiff recovered a verdict of $7,500. From the -judgment entered upon the verdict, and from the order denying a motion for a new trial on the minutes of the court, the defendant has appealed. The usual questions in this class of cases were raised upon the trial, and testimony in relation to the question of negligence on ithe part of the defendant, and the contributory negligence of the plaintiff, and it was a proper case for the jury. The case was properly presented by the •charge -of the trial judge, which is free from error. We must assume that the jury found the facts according to the testimony introduced on behalf of the .plaintiff, and that was amply sufficient to sustain the verdict. The judgment and order should be affirmed, with costs.